                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


UNITED STATES OF AMERICA,           )
                                    )
                        Plaintiff,  )                Case No. 19-00050-01-CR-W-HFS
                                    )
      vs.                           )
                                    )                Date: August 26, 2019
WILLIAM DEREK WILLIAMS,             )
                                    )
                        Defendant.  )
___________________________________ )

                                        MINUTE SHEET

HONORABLE Howard F. Sachs presiding at Kansas City
====================================================================
Nature of Hearing: Change of Plea

Time Commenced: 10:01 a.m.                Time Terminated: 10:29 a.m.

Plaintiff by: David Luna, AUSA               Defendant by: John Picerno, Retained

        Proceedings: All parties appear as indicated above. Defendant in person. Court in
session. Defendant desires to withdraw plea of not guilty and enter plea of guilty to Count 3 of
the Indictment. Court summarizes nature of charges, maximum punishment under the law,
procedural rights and rights to trial by jury. Factual basis for entering plea discussed by Court.
Plea agreement discussed. Defendant pleads guilty to Count 3 of the Indictment. Defendant
sworn and questioned by the Court. Defense counsel summarizes facts alleged. Defendant
found competent to plead. Factual basis established. Guilty plea accepted by the Court as
being entered freely and voluntarily. Presentence investigation report ordered. Defendant is
continued in custody of USM.



Probation Officer: Tom Black
Courtroom Deputy: Christy Anderson
Court Reporter: Jean Crawford




          Case 4:19-cr-00050-HFS Document 15 Filed 08/26/19 Page 1 of 1
